Citation Nr: 1622933	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-48 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from August 1951 to May 1955, and in the Marine Corps from September 1956 to September 1959. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO denied service connection for hypertension and asbestosis.  

In regard to the Veteran's claim for service connection for hypertension, the Veteran filed a notice of disagreement (NOD) in December 2009.  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.
 
Concerning his claim for service connection for asbestosis, the Veteran filed a NOD in December 2009.  In October 2010, the RO granted service connection for asbestosis and assigned a 10 percent rating, effective May 26, 2009 (the date of claim).  This action resolved the matter of service connection for asbestosis.  In November 2010, the Veteran filed a NOD with the assigned  rating decision s.  In May 2012, a Decision Review Officer (DRO) of the RO issued a rating decision and SOC reflecting the award of an initial rating of 60 percent.  Thereafter, the Veteran did not file a substantive appeal to perfect an appeal of the matter of a higher initial rating for asbestosis.

In his November 2010 substantive appeal, the Veteran requested a Board videoconference hearing.  In December 2014, the Veteran declined to have a videoconference hearing and requested a  an in-person Board hearing at the RO (Travel Board hearing) instead.  In July 2015, the Veteran withdrew his request for a Board hearing in writing.  See 38 C.F.R. § 20.704(d) (2015).

In April 2016, the Vice Chairman granted a motion, sua sponte, to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  Hypertension was not shown in service or for many years thereafter, and there is no medical evidence even  suggesting that hypertension had its onset during the Veteran's service or is otherwise medically related to  service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a December 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his petition to reopen his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA and private treatment records, and various written statements from the Veteran.  

The Board acknowledges that the Veteran has not been afforded a VA examination nor has a medical opinion otherwise been obtained in connection with the claim for service connection for hypertension.  However, as explained in greater detail below, the evidence of record fails to trigger VA's duty to assist by providing a VA examination, even pursuant to the low standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include cardiovascular disorders such as hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post-service (1 year for hypertension), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

With a chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran's service treatment records (STRs) do not document any complaints, findings, or diagnoses related to hypertension.  An August 1956 entrance report of medical examination notes a blood pressure reading of 124/62, and a September 1959 separation report of medical examination documents  a blood pressure reading of 110/68 and noted no defects.  

Private treatment records first document a clinical diagnosis for hypertension in December 2002.  Records in March 2003 noted blood pressure readings of 158/87, 144/88, 156/86, 188/105, 185/98, and 182/95.  Additional private treatment records show continuous treatment for hypertension but include no medical opinion or comment  concerning the etiology of the Veteran's hypertension.

Post-service VA treatment records reflect that the Veteran has been diagnosed with essential hypertension and note continuous treatment and medication, but include no medical opinion or comm concerning the etiology of the Veteran's hypertension.

Considering the above-cited evidence in light of the applicable legal authority, the Booed finds that service connection for hypertension must be denied.
As noted, the evidence shows that the Veteran had normal blood pressure during service.  Specifically, his blood pressure reading at the time of his separation in September 1959 was 110/68.  In addition, he was not treated or diagnosed with hypertension while in service.  Thus, hypertension was not shown in service.

With respect to the post-service medical records, the first clinical evidence of hypertension was in December 2002, over 43 years after the Veteran was discharged from service.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for hypertension on a presumptive basis.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Furthermore, the current record includes no medical evidence or opinion even suggesting that there exists a medical nexus between the hypertension diagnosed many years post-service and service, and  neither the Veteran nor his representative has identified or even alluded to the existence of any such evidence or opinion.  Moreover,  on these facts, further development to obtain such evidence or opinion is not required. 

Generally VA has a duty to provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability, or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon, supra.  

In this case, the Veteran's claim does not meet the fundamental requirements to provide an examination or to obtain a medical opinion.  As indicated, although current hypertension is shown, there is no medical indication of a nexus between current hypertension and service.  There also is no lay or medical indication or allegation a of the onset of any symptoms associated with hypertension during service, and continuity of such symptoms after service.  In essence, then, the current record does not reflect even a prima facie claim for service connection for the claimed disability,  See Wells v. Principi, 326 F. 3d. 1381, 1384 Fed. Cir. 2003). See also Duenas v. Principi, 18 Vet. App. 512 (2004).  Furthermore, in the absence of evidence of an in-service disease, injury, or event, remanding the claim for an examination or to obtain an opinion as to the etiology of the Veteran's current hypertension under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); 38 U.S.C.A. § 5103(a)(2)  (West 2002). Therefore, VA has no obligation to undertake action to obtain any medical opinion commenting upon the etiology of the Veteran's hypertension.  

Finally, to the extent that the Veteran attempts to assert the existence of a medical relationship between his hypertension and his service, such attempt must fail, as he simply is not competent to provide an opinion on such a matter.  The medical matter of the etiology of the Veteran's current hypertension is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Board acknowledges that a lay person may be competent to report his or her own symptoms or other matters within his or her personal knowledge, as well as to  opine on certain medical matters, such as those perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  Here, however, the specific matter of the etiology of the Veteran's hypertension is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the Veteran is not shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

For all the foregoing reasons, the Board concludes claim for service connection for hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


